ORDER

PER CURIAM.
Appellant, Craig S. Adams, appeals from the judgment in his court-tried defamation action against respondents Gary D. James, Connie Roberts, and James Van Amburg. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by the evidence and is not against the weight of the evidence, and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the circuit court’s judgment pursuant to Rule 84.16(b).